DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-12, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thapliyal (US 2010/0198065).
Regarding claim 1, Thapliyal discloses a method for ablating body tissue, the method comprising: providing an ablation device having a single ultrasound transducer [Para 0009]; positioning the ultrasound transducer in proximity to a body tissue; controlling the ultrasound transducer to emit an ultrasound beam; collecting amplitude mode (A-mode) ultrasound information along a sensing pattern traversed by the ultrasound beam on the body tissue [Para 0021, 0042]; creating a three-dimensional (3D) anatomical reference map of the body tissue from the A-mode ultrasound information [Para 0021-0022]; generating a graphical user interface shown on a display, wherein the graphical user interface comprises the 3D anatomical reference map and a window showing data, the data including a distance between the ultrasound transducer and a surface of the body tissue [Para 0021-0024, 0044]; identifying a target tissue on the 3D anatomical reference map [Para 0020-0024]; ablating the target tissue with the ultrasound transducer to create a lesion [Para 0014, 0024-0025, 0034-0036]; and monitoring a lesion depth of the lesion in real-time during the ablating [Para 0046-0052], using the A-mode ultrasound information from the ultrasound transducer [Para 0021, 0042].
Regarding claim 3, Thapliyal discloses the method of claim 1, wherein the graphical user interface further comprises: displaying a lesion location superimposed on the 3D anatomical reference map; and displaying a position of the ablation device relative to the body tissue [Para 0042-0044].  
Regarding claim 4, Thapliyal discloses the method of claim 3, wherein the graphical user interface includes displaying a zone of spatial uncertainty of the lesion location [Para 0042-0044].  
Regarding claim 5, Thapliyal discloses the method of claim 1, wherein the data in the window of the graphical user interface includes a tissue thickness [Para 0025, 0054].  
Regarding claim 7, Thapliyal discloses the method of claim 1, further comprising planning an ablation zone on the identified target tissue [Para 0020-0024 lesion pathways].  
Regarding claim 8, Thapliyal discloses the method of claim 7, wherein the planning comprises determining ablation parameters including an energy density and a lesion creation time [Para 0043-0045, 0048, 0054].  
Regarding claim 9, Thapliyal discloses the method of claim 7, further comprising: identifying a region of questionable lesion formation; re-planning the ablation zone; and re-ablating the target tissue [Para 0043-0048].  
Regarding claim 10, Thapliyal discloses the method of claim 1, wherein the sensing pattern is a spiral pattern [Para 0021].
Regarding claim 11, Thapliyal discloses the method of claim 1, wherein the 3D anatomical reference map identifies a volume of tissue [Par a0043-0045].  
Regarding claim 12, Thapliyal discloses the method of claim 1, wherein progress of the ablating is displayed on the graphical user interface [Para 0044 discusses real time maps].  
Regarding claim 15, Thapliyal discloses the method of claim 1, wherein the graphical user interface further comprises displaying at least one of: an angle of incidence, an effective tissue thickness, or a tissue property [Para 0054].  
Regarding claim 16, Thapliyal discloses the method of claim 1, wherein the graphical user interface further includes displaying collateral tissue that is not intended for ablation [Para 0043 the surface may include the entire target treatment surface or it may include only a section of the treatment surface].  
Regarding claim 17, Thapliyal discloses the method of claim 1, wherein the 3D anatomical reference map is a static map or dynamic map of the body tissue [Para 0044].  
Regarding claim 18, Thapliyal discloses the method of claim 1, wherein the graphical user interface further includes displaying user-demarcated regions of interest [Para 0052 the console can display veins with a red light].  
Regarding claim 19, Thapliyal discloses the method of claim 1, further comprising registering the 3D anatomical reference map with a CT or MRI map [Para 0053].  
Regarding claim 20, Thapliyal discloses the method of claim 1, further comprising performing a post-ablation scan to characterize the lesion [Para 0054].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal (US 2010/0198065) in view of Ahn (US 2014/0277032).
Regarding claim 2, Thapliyal discloses the method of claim 1, but fails to disclose wherein the target tissue is a tumor.  However, Ahn discloses a method and apparatus for irradiating tissue including creating a 3D model [Para 0054-0055]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply the tumor treatment taught by Ahn with methodology taught by Thapliyal. Doing so would allow for the use of precise mapping and ablation of a variety of targeted tissue types.

Claim(s) 6, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thapliyal (US 2010/0198065) in view of Verard (US 2012/0059249).
Regarding claims 6, 13 and 14, Thapliyal disclose the method of claim 1, but fails to disclose wherein the distance is displayed in the graphical user interface as a two-dimensional graph along the sensing pattern, wherein the 3D anatomical reference map is a color map to depict an ablation range of the ablation device and wherein the ablation range includes an in-therapy range and an out-of-therapy range.  However, Verard discloses a navigation system in which 2D, 3D or 4D images are displayed and can include different colorations within the maps [Para 0090-0091, 0127, 0145-0146]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to apply the navigation system specifics with the maps generated by Thapliyal. Doing so would provide a template to identify effective zones such as ablation zones in the area that the ablation may affect before ablation is performed in order to provide an optimized procedure.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday-Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794